Citation Nr: 1027189	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a disorder manifested 
by bilateral knee pain, to include erythema nodosum.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for abnormal cells and 
dysplasia of the cervix (disorder of the cervix).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to March 2003.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran claimed service connection for cervical cancer.  This 
claim can reasonably be seen to include a claim for her current 
abnormal cells and dysplasia of the cervix.  As such, it has been 
recharacterized.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a claim pursued by a claimant includes any 
diagnosis that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The Veteran's claim for service connection for a knee disorder 
may stem from November 2005 complaints of knee pain with an 
accompanying rash, diagnosed as erythema nodosum.  As such, this 
claim has been recharacterized to include erythema nodosum.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.

The Veteran injured her back in service and there are current 
complaints of back pain.  However, the Veteran has reported an 
intervening motor vehicle accident in 2006.  A VA examination was 
conducted in April 2006, but it did not include an opinion on 
whether the Veteran's current back disorder was related to 
service or had been continuous since service.  Once VA has 
provided a VA examination, it is required to provide an adequate 
one, regardless of whether it was legally obligated to provide an 
examination in the first place.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  If a VA examination is inadequate, the Board must 
remand the case.  A medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Given the intervening motor vehicle accident 
and lack of a medical nexus opinion, remand for an opinion is 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA's duty to assist Veterans includes the duty to obtain a 
medical examination and/or opinion when necessary to make a 
decision on a claim).

The Veteran's service treatment records show various respiratory 
issues, including respiratory infections, chest congestion, 
bronchitis, and strep throat.  Current records do show that the 
Veteran was treated for an upper respiratory infection in 2005.  
Given the in service problems and that the Veteran has a current 
diagnosis, a VA examination is needed to determine the nature and 
etiology of the Veteran's current respiratory disorder.  See 
McLendon, supra.

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteran's claim.  38 U.S.C.A. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  38 C.F.R. § 3.159(c)(1) defines reasonable efforts 
in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if the 
records are not received, at least one follow-up request."  At 
her April 2006 VA examination, the Veteran reported that 
additional physical therapy records were located at Fort Hood and 
that she had received private chiropractic treatment.  These 
records must be obtained.  Moreover, as it is unclear whether 
these records may also be relevant to her claim for service 
connection for disorder manifested by knee pain.

Service treatment records show the Veteran entered service with 
no noted cervical problems.  She had several abnormal pap smears 
during service.  In January 2002, a high grade squamous 
intraepithelial lesion encompassing moderate and severe dysplasia 
was diagnosed.  The Veteran became pregnant around that time and 
pap smears were not performed.  A history of abnormal pap smears 
was noted on a December 2002 physical.  She was discharged from 
the service in March 2003.  Following her service, in July 2004, 
a low grade squamous intraepithelial lesion was found.  Again, in 
May 2005 atypical squamous cells of undetermined significance 
were found and dysplasia of the cervix was diagnosed.  A biopsy 
was performed in June 2005.  In July 2005, cervical cancer cells 
were noted.  These are the most current medical records 
associated with the claims file.  Since service and post-service 
treatment records show that the Veteran had abnormal cells and 
dysplasia of the cervix beginning in service and continuing for 
some period after service, and reflect the presence of human 
papillomavirus, VA examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete treatment records from Fort Hood.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate duplicate 
records with the claims file.

2.  Obtain the Veteran's current and 
complete treatment records from any 
private chiropractors that she identifies.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate duplicate 
records with the claims file.

3.  Obtain any VA treatment records, if 
the Veteran has obtained VA treatment.

4.  Ask the Veteran to identify any non-VA 
provider of gynecological care.  

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her back disorder.  The entire 
claims file must be made available to the 
VA examiner.  Pertinent documents should 
be reviewed.  The examiner should conduct 
a complete history and physical, including 
discussing the 2001 in service injury and 
the 2006 motor vehicle accident.

The examiner should offer an opinion as to 
whether at least as likely as not the 
Veteran's back disorder had its onset in 
service, is related to service, or has 
been continuous since service.  If the 
Veteran's back disorder is entirely due to 
the 2006 motor vehicle accident, the 
examiner should state as much.  If the 
2006 motor vehicle accident only 
aggravated an already existing back 
disorder, the examiner should state as 
much.  If an opinion cannot be rendered 
without resorting to speculation, the 
examiner must explain why it would be 
speculative to respond.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her respiratory disorder.  The 
entire claims file must be made available 
to the VA examiner.  Pertinent documents 
should be reviewed.  The examiner should 
conduct a complete history and physical.

The examiner should offer an opinion as 
whether the Veteran's respiratory disorder 
at least as likely as not had its onset in 
service, is related to service, or has 
been continuous since service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  If 
an opinion cannot be rendered without 
resorting to speculation, the examiner 
must explain why it would be speculative 
to respond.

7.  Schedule the Veteran for a VA 
gynecology examination to determine 
whether there is a current disorder of the 
cervix, a disorder manifested by abnormal 
cervical cells, or residuals of treatment 
of a disorder of the cervix or treatment 
of abnormal cervical cells.  The entire 
claims file must be made available to the 
VA examiner.  Pertinent documents should 
be reviewed.  The examiner should conduct 
a complete history and physical.

The examiner should assign a diagnosis for 
a disorder of the cervix, a disorder 
manifested by abnormal cervical cells, or 
residuals of treatment of a disorder of 
the cervix or treatment of abnormal 
cervical cells.  If so, the examiner 
should offer an opinion as whether the 
diagnosed disorder at least as likely as 
not had its onset in service, is related 
to service, or has been continuous since 
service.  If an opinion cannot be rendered 
without resorting to speculation, the 
examiner must explain why it would be 
speculative to respond.

8.  After all records identified as 
possibly relevant to a claim for a 
disorder manifested by knee pain have been 
obtained, including records of 
chiropractic treatment and records from 
2005 to the present have been obtained, 
the claim for service connection for a 
disorder manifested by bilateral knee 
pain, to include erythema nodosum, should 
be readjudicated.  If there is evidence of 
a current disorder of either knee, or of 
erythema nodosum, the Veteran should be 
afforded VA examination to determine the 
onset and etiology of the knee pain and to 
determine the likelihood that the current 
disorder was incurred or manifested in 
service or has been chronic and continuous 
since service.  

9.  After completing the above action, 
readjudicate the issues on appeal.  If the 
issues on appeal continue to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  The 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


